PER CURIAM.
We affirm the sentences of three and one-half years’ imprisonment which were entered on resentencing after the trial court had granted a postconviction motion. The trial court orally imposed these sentences to be concurrent with any other sentence that Mr. Brown was serving. Unfortunately, the written sentence did not indicate that it was concurrent with “any active sentence being served,” but rather specifically listed some, but not all, of those active sentences. To avoid any possible confusion on the part of the Department of Corrections, the trial court shall modify the written sentences on remand to indicate that they are concurrent with any active sentence being served.
Affirmed with instructions.
ALTENBERND, A.C.J., and WHATLEY and CASANUEVA, JJ., Concur.